Citation Nr: 1754499	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left hip disorder claimed as bursitis, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1987 to March 1991 and from April 1991 to June 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans' Affairs Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left hip disorder, which he contends is related to his military occupational specialty in service as he was required to load ordnance onto aircrafts. The Veteran explains that the repetitive action of squatting down and lifting ordnance up to 1500 pounds resulted in injury to his hips. See, e.g., February 2013 notice of disagreement and October 2013 VA Form 9, substantive appeal.  The Veteran also asserts that his hip disorder may have occurred as a result of his service-connected lumbar spine disability. 

In November 2012, the Veteran was afforded a VA examination. The examiner diagnosed a right hip disorder and opined that it was less likely than not "proximately due to or the result of the Veteran's service-connected condition."  The examiner explained that there was "no creditable medical evidence" to support a finding that an injury to the lumbar spine would "result in a pathological process involving the hips."  

The Board finds that the November 2012 VA examination is inadequate for several reasons.  First, the examiner only diagnosed (and addressed) a right hip disorder. However, subsequent medical records from the Orthopedic Institute of Michigan and Flint VA Medical Center (VAMC) have been added to the record showing that the Veteran has a current left hip disorder. Second, to the extent the examiner attempted to address the etiology of the Veteran's hip disorder, the Board notes that the examiner's opinion only addressed the causation aspect of the Veteran's secondary service connection claim and did not address aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)). Similarly, the examiner did not provide an opinion addressing direct service connection. Although the Veteran denied any injury to his hips at the VA examination, he has asserted that his current hip disorder is related to his in-service military duties. Also, a review of the Veteran's private treatment records from May 2002 (during his time in service) shows that he was seen at the Genesys Regional Medical Center emergency room when a tailgate fell on his upper legs and exacerbated his back pain. Follow-up treatment records from Valley Medical Center show that he continued to complain of lower back pain after he reinjured his lumbar disc when a tailgate fell on his hips. He also complained of positive pain radiating into his hips. See May 2002 treatment records from Valley Medical Center. On remand, the examiner should consider this evidence in rendering an opinion as to direct service connection.

Finally, the September 2013 statement of the case (SOC) identified "service treatment and personnel records, dated March 1987 to June 20003 [sic]" as having been reviewed. However, the Board notes that there are no service treatment records (STRs) in the file reflecting the Veteran's active duty dates of 1987 through 1997 or military personnel records other than Veteran's two DD Form 214 and Medical Evaluation Board forms. On remand, it should be ascertained as to whether there are additional STRs and service personnel records to be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1. Associate the Veteran's STRs from 1987-1997 and any military personnel records other than the Veteran's DD Form 214 and Medical Evaluation Board Records with the file. If the documents cannot be located, all reasonable attempts to reconstruct them should be made. If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the Veteran must be properly notified.
2. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left hip disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the Orthopedic Institute of Michigan, PLLC since the record dated July 2012 indicates that the Veteran was returning for follow up care for his left hip disorder.

3. Obtain updated Flint VAMC and Ann Arbor VAMC records from 2014 through the present time. 

4. After all available records have been associated with the file, schedule the Veteran for a new VA examination for his left hip disorder. The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination. Based on the examination results and a review of the pertinent medical history, the examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's current left hip disability is etiologically related to his active service? In responding to this question, the examiner should consider the May 2002 in-service incident when a tailgate fell on the Veteran's upper legs as well as his contention that the repetitive motion of squatting and lifting heavy objects in service has contributed to his current left hip disorder. 
(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's current left hip disability is caused by his service-connected lumbar spine disability? 

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's left hip disability is aggravated by (worsened beyond its natural progression) by his service-connected lumbar spine disorder?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. After the requested development has been completed, the RO should then review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished with a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C 5109B, 7112 (2012). 




_______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




